DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Still further, the claim recites performing three separate measurements at different times, and then later calculating “real-time microvascular resistance” associated with these three measurements which were already performed. It is not clear what aspect is considered “real-time”, as the microvascular resistance which is calculated relies on data which was previously obtained, unless it is “real-time” in the sense of having just been calculated using the previously obtained data. Similarly, determining a change in a level of MVO “in real time” is based on these calculations, which have already taken place in the past, which each rely on data obtained even further in the past, such that as presented the only aspect of the MVO level which is “in real time” would be the act of performing the calculation to obtain a result that is indicative of conditions at some point in the past. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19 and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz (US 2017/0189654).
Regarding claim 17, Schwartz discloses a system for measuring microvascular obstruction (MVO) in a body having an organ and a vessel supplying blood to the organ (paragraph [0002]), the system comprising: 
a percutaneous transvascular catheter including an occlusion balloon suitable for blocking antegrade blood flow in the vessel (paragraph [0031]), the catheter including a lumen configured for infusing an4 45527885.1Dkt. No. 94484-0013-0301infusate to the vessel distal to the occlusion balloon (paragraph [0032]) and a sensor configured for sensing a blood pressure in the vessel distal to the occlusion balloon (paragraph [0031]), and 
a computerized diagnosis and infusion system (paragraphs [0032]-[0036]) configured to be coupled to the catheter to infuse the infusate in multiple infusions in a stepwise fashion at increasingly higher flow rates over a time period (paragraphs [0120], [0170]; figure 24, flow 
perform a first measurement of the blood pressure to determine a first pressure value as the infusate is infused to the vessel via the catheter at a first mean flow rate at a first time in the time period, perform a second measurement of the blood pressure to determine a second pressure value as the infusate is infused to the vessel via the catheter at a second mean flow rate at a second time in the time period, perform a third measurement of the blood pressure to determine a third pressure value as the infusate is infused to the vessel via the catheter at a third mean flow rate at a third time in the time period (paragraphs [0120], [0123]; as each step is a constant flow rate, the mean of each step is that step’s flow rate), and perform a calculation of a first “real-time” microvascular resistance by dividing the first pressure measurement value by the value of the first infusate volume flow rate, perform a calculation of a second “real-time” microvascular resistance by dividing the second pressure measurement value by the value of the second infusate volume flow rate, and perform a calculation of a third “real-time” microvascular resistance by dividing the third pressure measurement value by the value of the third infusate volume flow rate (paragraph [0030], [0170]); and 
determine change in a level of the MVO over the time period based on at least the first, second, and third “real-time” microvascular resistance calculations (figure 14; paragraph [0032], [0041]-[0042]).  
The Examiner notes that the claim does not call for actively calculating a mean infusate flow rate at any time.

Regarding claims 26-28, any of the first, second, or third real-time microvascular resistance may be shown as per the various illustrations in figure 14.

Response to Arguments
Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive.
Initially, the Examiner notes that Applicant’s remarks misconstrue the discussion of the Interview held 4 August 2021. The proposed amendments which were discussed at that interview differ greatly from the actual amendments which have been entered at this time, such that any agreements as to how those amendments would be treated are entirely moot as those amendments were not entered. This can be clearly seen in the Interview Summary and attached appendix mailed 13 August 2021. The Examiner also notes that all of the potential 112 issues which were discussed were not addressed when Applicant created and submitted the current amendments to the claims, such that the claims are rejected under both art and 112 at this time. 
Regarding the art rejections, Applicant somehow believes that Schwartz’s constant flow rate over each step is not the same as the instant invention’s constant flow rate over each step simply because Schwartz does not explicitly recite taking a mean of a constant even though the 

Regarding the rejections under 101, the rejections have currently been withdrawn as determining a change in MVO level in real-time is theoretically not possible as a mental process, but upon resolution of the above issues of which aspects are actually in real-time this may be reinstated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791